DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (U.S. Publication No. 2017/0179741 A1).


 With respect to claim 1, Tian et al. discloses a test method for an adapter (para 0004, lines 1-12), comprising: detecting temperatures of elements in the adapter (para 0004, lines 7-9);
determining whether the adapter is in a temperature balance state according to the temperatures of the elements in the adapter (para 0074, lines 1-10);
(para 0079, lines 1-9);
detecting an output power of the adapter (para 0004, lines 1-4; para 0046, lines 1-3), and determining whether the adapter performs a power reduction operation before the temperatures of the elements reach a first preset temperature threshold (para 0047, lines 1-13); and
determining that a test for the adapter fails if the adapter does not perform the power reduction operation (para 0047, lines 1-13).

With respect to claim 2, Tian et al. discloses the test method for the adapter according to claim 1, before detecting the temperatures of the elements in the adapter, further comprising:
controlling the adapter to perform a full-load output (para 0092, lines 1-7; controlling by disabling the power adapter to put the DC voltage when the charging circuit between the power adapter and the mobile terminal is abnormal).

With respect to claim 4, Tian et al. discloses the test method for the adapter according to claim 1, wherein a temperature sensor is provided in the adapter, and further comprising:
controlling the adapter to perform the power reduction operation is performed on the adapter when the temperatures detected by the temperature sensor reach a second preset temperature threshold (para 0047, lines 1-13; determine if the voltage is over voltage and the charging circuit is abnormal if the output voltage is greater than the output voltage safety threshold), in which the second preset temperature threshold is less than the first preset temperature threshold (para 0092, lines 1-7; controlling by disabling the power adapter to put the DC voltage when the charging circuit between the power adapter and the mobile terminal is abnormal).

(para 0079, lines 1-9).

 With respect to claim 6, Tian et al. discloses a test device for testing an adapter, comprising:
a temperature detector (para 0078, lines 1-9; temperature sensor), configured to detect temperatures of elements in the adapter (para 0078, lines 1-9; determining a temperature of the interface of the power adapter can be sensed using a temperature sensor); a power detector, configured to detect an output power of the adapter (para 0038, lines 9-14; detect whether the power adapter is connected with the mobile terminal can be provided in the power adapter); an ambient temperature regulator (para 0079, lines 1-9), configured to regulate an ambient temperature of an environment where the adapter is located (para 0079, lines 1-9): and
a controller, configured to control the adapter to enter a full load output state (para 0092, lines 1-7; controlling by disabling the power adapter to put the DC voltage when the charging circuit between the power adapter and the mobile terminal is abnormal), to determine whether the adapter is in a temperature balance state according to the temperatures of the elements in the adapter (para 0074, lines 1-10), to control the ambient temperature regulator to increase the ambient temperature in response to the adapter being in the temperature balance state (para 0079, lines 1-9), and-to determine whether the adapter performs a power reduction operation before the temperatures of the elements in the adapter reach a first preset temperature threshold (para 0047, lines 1-13; determine if the voltage is over voltage and the charging circuit is abnormal if the output voltage is greater than the output voltage safety threshold), and to determine that a test for the adapter fails if the adapter does not perform the power reduction operation (para 0047, lines 1-13).



control the adapter to perform the power reduction operation when the temperatures detected by the temperature detector reach a second preset temperature threshold (para 0046, lines 1-3), in which the second preset temperature threshold is less than the first preset temperature threshold (para 0047, lines 1-13; determine if the voltage is over voltage and the charging circuit is abnormal if the output voltage is greater than the output voltage safety threshold).


With respect to claim 10, Tian et al. discloses a non-transitory computer readable storage medium having a computer program stored thereon (para 0234, lines 1-14; the software modules can be located in a mature storage medium such as random access memory (RAM) and programmable read-only memory or electrically erasable programmable memory and registers), wherein when the computer program is executed by a processor (para 0235, lines 1-3), a test method for an adapter is implemented, the method comprising: obtaining temperatures of elements in the adapter(para 0074, lines 1-10); determining whether the adapter is in a temperature balance state according to the
temperatures of the elements in the adapter(para 0074, lines 1-10); controlling an ambient temperature of an environment where the adapter is located to increase in response to the adapter being in the temperature balance state (para 0079, lines 1-9); obtaining an output power of the adapter, and determining whether the adapter performs a
power reduction operation before the temperatures of the elements reach a first preset
temperature threshold (para 0047, lines 1-13); and determining that a test for the adapter fails if the adapter does not perform the power reduction operation (para 0047, lines 1-13).

(para 0235, line 6), transformers (para 0138, lines 1-3), capacitors (para 0258, lines 15-27), and microcontroller units (see element 320 controller shown in Fig. 3A).

                 With respect to claim 12, Tien et al. discloses the test method according to claim 1, wherein determining whether the adapter is in the temperature balance state (para 0074, lines 1-10) according to the temperatures of the elements in the adapter comprises: determining whether the temperatures keep unchanged within a preset time period (para 0047, lines 1-13); or determining whether a temperature variation is within a preset range within a preset time period (para 0047, lines 1-13).

With respect to claim 13, Tien et al. discloses the test method according to claim 1, wherein the first preset temperature threshold is a minimum of safe temperature thresholds of the elements in the adapter (para 0047, lines 1-13; determine if the voltage is over voltage and the charging circuit is abnormal if the output voltage is greater than the output voltage safety threshold).

With respect to claim 14, Tien et al. discloses the device according to claim 6, wherein the temperature detector comprises a temperature sensor (para 0078, lines 1-9, temperature sensor)

With respect to claim 15, Tien et al. discloses the device according to claim 6, wherein the controller is further configured to control the adapter to enter a full-load output state (para 0092, lines 1-7; controlling by disabling the power adapter to put the DC voltage when the charging circuit between the power adapter and the mobile terminal is abnormal).


With respect to claim 16, Tien et al. discloses the device according to claim 6, further comprising: a thermostated container, configured to receive the adapter (see power adapter contained in a power supply case shown in Fig. 5).

With respect to claim 17, Tien et al. discloses the device according to claim 6, wherein the controller is configured to: determine that the adapter is in the temperature balance state (para 0074, lines 1-10) if the temperatures keep unchanged within a preset time period (para 0047, lines 1-13); or determine that the adapter is in the temperature balance state if a temperature variation is within a preset range within a preset time period (para 0047, lines 1-13).

With respect to claim 18, Tien et al. discloses the device according to claim 6, wherein the first preset temperature threshold is a minimum of safe temperature thresholds of the elements in the adapter (para 0047, lines 1-13; determine if the voltage is over voltage and the charging circuit is abnormal if the output voltage is greater than the output voltage safety threshold).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (U.S. Publication No. 2017/0179741 A1).

With respect to claim 3, Tian et al. discloses the test method for the adapter according to claim 1, in which the temperature has different threshold values but does not specifically disclose wherein an initial value of the ambient temperature is set to be ranges in a range from 38 to 42 degrees.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide ambient temperature is set to be ranges in a range from 38 to 42 degrees, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the “optimum range” involves only routine skill in the art.  See MPEP 2144.05.

With respect to claim 7, Tian et al. discloses the test method for the adapter according to claim 6, in which the temperature has different threshold values but does not specifically disclose wherein wherein the ambient temperature regulator is further configured to: set an initial value of the ambient temperature in a range of 38 to 42 degrees.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide ambient temperature is set to be ranges in a range from 38 to 42 degrees, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the “optimum range” involves only routine skill in the art.  See MPEP 2144.05.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866